DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-12, 14, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102a as being anticipated by Soualle et al. (US 2012/0001810).
Referring to Claim 1, Soualle teaches a beamforming antenna comprising:
a plurality of antenna elements (see paragraph 3 which mentions antenna array), and
a signal generator that is configured to generate for each one of the antenna elements a calibration signal (paragraph 5 which shows how the test signal is a calibration signal) for radiation by the respective antenna element and to supply the generated calibration signals to the respective antenna elements (see paragraph 5 which shows generating a test signal for each branch which is then added to a useful signal and emitted by the antenna).

a measurement receiver that is configured to receive an incoming signal (paragraph 8) comprising the calibration signals (paragraph 5 which shows the antenna array with calibrated signals for each branch), and
a property determination module that is coupled to the measurement receiver and that is configured to determine the properties of the beamforming antenna based on the received calibration signals (paragraphs 9 and 10).
Referring to Claim 12, Soualle teaches a method for measuring properties of a beamforming antenna, the method comprising:
generating for each one of a plurality of antenna elements of the beamforming antenna a respective calibration signal (see paragraph 5 which shows generating a test signal for each branch which is then added to a useful signal),
emitting the generated calibration signals via the antenna elements of the beamforming antenna (see paragraph 5 which shows the combined signal emitted by the antenna),
receiving the calibration signals at a measurement device (paragraph 8), and determining the properties of the beamforming antenna based on the received calibration signals (paragraphs 9 and 10).
Referring to Claim 2, Soualle also teaches the signal generator configured to generate orthogonal signals or quasi-orthogonal signals as calibration signals (see orthogonal signals in paragraph 33).

Referring to Claim 4, Soualle also teaches the signal generator comprising for every antenna element a signal output interface that is coupled to a signal processing chain of the respective antenna element (paragraph 21 which shows processing for every branch).
Referring to Claims 6 and 10, Soualle also teaches a control interface that is configured to receive and/or transmit control commands (paragraph 21 noting the command sent to control of the excitation of the antenna).
	Referring to Claim 9, Soualle also teaches a number of correlators, wherein the correlators are configured to correlate the received signal with predetermined pseudo noise signals to extract the calibration signals from the received signal (paragraphs 9 and 10).
	Referring to Claim 11, Soualle also teaches a measurement device, wherein the control interface that is configured to receive and/or transmit control commands to the measurement device (paragraph 21 noting the command sent to control of the excitation of the antenna).
Referring to Claim 14, Soualle also teaches generating pseudo noise signals, wherein the method further comprises correlating the received calibration signals with predetermined pseudo noise signals (paragraphs 9 and 10) to extract the calibration signals from the signal received at the measurement device (paragraph 5).

Referring to Claim 17, Soualle also teaches receiving and/or transmitting commands from the measurement device to a control interface (paragraph 21).
	Referring to Claim 18, Soualle also teaches generating band-limited pseudo noise signals as calibration signals (paragraph 5).
	Referring to Claim 20, Soualle also teaches the control interface configured to receive and/or transmit control commands from the beamforming antenna (paragraph 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soualle in view of Lehtinen (US 2015/0372744).
Referring to Claim 5, Soualle does not teach a beamforming logic that is coupled to the antenna elements and that is configured to calculate antenna output signals based on incoming IQ signals and a respective beamforming information and to provide the antenna output signals to the single antenna elements, wherein the signal generator 
	Referring to Claim 16, Lehtinen teaches calculating antenna output signals based on incoming IQ signals and a respective beamforming information and to provide the antenna output signals to the single antenna element (paragraphs 179 which teaches antenna output, 180 which teaches IQ signals, and 183 which teaches beamforming). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lehtinen to the device of Soualle in order to better mitigate complications that may come with the use of multiple antenna elements.

Claims 8, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soualle in view of Choi (US 2006/0019712).

Referring to Claim 13, Soualle teaches generating orthogonal signals or quasi-orthogonal signals as calibration signals (see orthogonal signals in paragraph 33). Lehtinen teaches separating the orthogonal calibration signals in the measurement device prior to determining the properties of the beamforming antenna (paragraph 46). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Lehtinen to the device of Soualle in order to better compensate for differences in phase characteristics in an array antenna.
Referring to Claim 19, Lehtinen also teaches the signal processing chain of the respective antenna element comprising a digital to analog converter (see DAC 513 in paragraph 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648